DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/020727 filed May 30, 2018, which claims foreign priority from Japan Document No. 2017-127903 filed June 29, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on July 16, 2021 in which Claims 1-6 are amended to change the breadth and scope of the claims, and new Claims 7-20 are added.  Claims 1-20 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 3, line 13 to page 5, line 3 of the Pre-appeal Brief Request for Review, filed April 8, 2022, with respect to Claims 1-20 have been fully considered and are persuasive. The rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Thomas (US Patent No. 2,511,229) in view of Weerawarna et al (US Patent No. 9,056,792 B2) and Hayashi et al (2016/0074289 A1) has been withdrawn in view Applicants argument.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: During the Pre-Appeal Brief Conference it was agreed that the rejection of the claims under 35 U.S.C. 103 of record should be withdrawn and that the claims should be allowed.  It was agreed that the rejection of claims over Thomas (US Patent No. 2,511,229), Weerawarna et al (US Patent No. 9,056,792 B2) and Hayashi et al (US Publication No. 2016/0074289 A1) references did not meet the current claim limitations of a cellulose fiber having a sulfate groups substituent and a crystallinity of at least 80%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623